Citation Nr: 1824429	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder (previously claimed as residuals of a back injury).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression disorder, and to include as secondary to the non-service-connected physical disabilities.

6.  Entitlement to service connection for a lumbar spine disorder.
7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for a left hip disorder.

11.  Entitlement to a total rating based on individual unemployability (TDIU) due to a service-connected disability.

12.  Entitlement to eligibility under 38 U.S.C. § 1702 (2012) for treatment of a mental illness, including psychosis.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1976.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's representative requested a hearing before a Decision Review Officer (DRO) in April 2014.  The Veteran was never afforded this DRO hearing.  The Veteran then subsequently requested a Board hearing.  In August 2017, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  In Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012), the United States Court of Appeals for Veterans Claims (Court) held that when a veteran is denied a hearing before the RO, there is no due process violation if he or she is subsequently offered the opportunity for a hearing before the Board.  Thus, a remand for a DRO hearing is not necessary as the Veteran was provided a subsequent Board hearing.

The service connection psychiatric claim on appeal has previously been developed to include only major depression disorder.  However, the Court has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of:  (1) entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression disorder, and to include as secondary to the non-service-connected physical disabilities; (2) entitlement to service connection for a lumbar spine disorder; (3) entitlement to service connection for a right ankle disorder; (4) entitlement to service connection for a left ankle disorder; (5) entitlement to service connection for a right hip disorder; (6) entitlement to service connection for a left hip disorder; (7) entitlement to a TDIU; and, (8) entitlement to eligibility under 38 U.S.C. § 1702 for treatment of a mental illness, including psychosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a June 2007 rating decision, the AOJ denied the Veteran's claim for service connection for PTSD; he was advised of the AOJ's decision, and of his appellate rights in a July 2007 letter.

2.  The Veteran did not initiate an appeal of the AOJ's June 2007 decision within one year, nor was new and material evidence received within a year.

3.  By a November 2008 rating decision, the AOJ denied the Veteran's claim to reopen his previously denied claim for service connection for PTSD; he was advised of the AOJ's decision, and of his appellate rights in a letter dated that same month.

4.  The Veteran did not initiate an appeal of the AOJ's November 2008 decision within one year, nor was new and material evidence received within a year.

5.  Additional evidence received since the AOJ's November 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

6.  By February 1985, March 1985, and May 1985 rating decisions, the AOJ denied the Veteran's claim for service connection for residuals of a back injury; he was advised of the AOJ's decision, and of his appellate rights in February 1985, March 1985, and May 1985 letters.
7.  The Veteran did not initiate an appeal of the AOJ's February 1985, March 1985, and May 1985 decisions within one year, nor was new and material evidence received within a year.

8.  Additional evidence received since the AOJ's May 1985 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder, and raises a reasonable possibility of substantiating the claim.

9.  By February 1985 and March 1985 rating decisions, the AOJ denied the Veteran's claims for service connection for a bilateral ankle disorder; he was advised of the AOJ's decision, and of his appellate rights in February 1985 and March 1985 letters.

10.  The Veteran did not initiate an appeal of the AOJ's February 1985 and March 1985 decisions within one year, nor was new and material evidence received within a year.

11.  By a November 2008 rating decision, the AOJ denied the Veteran's claims to reopen his previously denied claims for service connection for a bilateral ankle disorder; he was advised of the AOJ's decision, and of his appellate rights in a letter dated that same month.

12.  The Veteran did not initiate an appeal of the AOJ's November 2008 decision within one year, nor was new and material evidence received within a year.

13.  Additional evidence received since the AOJ's November 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral ankle disorder, and raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The AOJ's June 2007 rating decision to deny service connection for PTSD is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

2.  The AOJ's November 2008 rating decision to deny the Veteran's petition to reopen his previously denied claim for service connection for PTSD is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. 
§§ 3.303, 3.156 (2017).

4.  The AOJ's February 1985 rating decision to deny service connection for residuals of a back injury is final.  38 U.S.C. § 7105 (1982); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1985).

5.  The AOJ's March 1985 rating decision to deny service connection for residuals of a back injury is final.  38 U.S.C. § 7105 (1982); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1985).

6.  The AOJ's May 1985 rating decision to deny service connection for residuals of a back injury is final.  38 U.S.C. § 7105 (1982); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1985).

7.  New and material evidence has been received to reopen the Veteran's claim for service connection for a lumbar spine disorder (previously claimed as residuals of a back injury).  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

8.  The AOJ's February 1985 rating decision to deny service connection for a bilateral ankle disorder is final.  38 U.S.C. § 7105 (1982); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1985).
9.  The AOJ's March 1985 rating decision to deny service connection for a bilateral ankle disorder is final.  38 U.S.C. § 7105 (1982); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1985).

10.  The AOJ's November 2008 rating decision to deny the Veteran's petition to reopen his previously denied claim for service connection for a bilateral ankle disorder is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).

11.  New and material evidence has been received to reopen the Veteran's claim for service connection for a bilateral ankle disorder.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By February 1985 and March 1985 rating decisions, the AOJ denied the Veteran's claims for service connection for a bilateral ankle disorder on grounds that the in-service ankle complaints were acute and transitory without residual disabilities, and that the disabilities were not shown to be incurred or aggravated during his active duty.  By February 1985, March 1985, and May 1985 rating decisions, the AOJ denied the Veteran's claim for service connection for residuals of a back injury on grounds that the in-service complaint was acute and transitory without a residual disability, and that the disability was not shown to be incurred or aggravated during his active duty.  By a June 2007 rating decision, the AOJ denied the Veteran's claim for service connection for PTSD on grounds that the available medical evidence was insufficient to confirm a link between the Veteran's current symptoms and an in-service stressor.  By a November 2008 rating decision, the AOJ denied the Veteran's claims to reopen his previously denied claims for service connection for PTSD and a bilateral ankle disorder on grounds that new and material evidence had not been submitted.  The AOJ notified the Veteran of these decisions, and of his appellate rights, but he did not initiate an appeal of the AOJ's decisions within one year.  Nor was any new and material evidence received within a year of each decision.  38 C.F.R. § 3.156(b).  
As a result, the AOJ's February 1985, March 1985, May 1985, June 2007, and November 2008 decisions became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the PTSD claim, the evidence received since the AOJ's November 2008 rating decision includes, in pertinent part, an October 2011 VA examination.  The VA examiner found that the Veteran's current PTSD was related to his fear of in-service hostile military activity.  This evidence was not before adjudicators when the Veteran's claim was last denied in November 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  

Regarding the back and ankles claims, the evidence received since the AOJ's May 1985 decision (denying service connection for the back) and the November 2008 decision (denying the Veteran's petition to reopen his previously denied claims for service connection for the ankles) includes, in pertinent part, August 2010 medical opinions from the Veteran's VA treating physicians.  The physicians diagnosed the Veteran with osteoarthritis (no joint specified), and stated that x-rays reveal osteoarthritis of varying degrees in joints.  Both physicians then opined that the current diagnosis was more than likely and/or "is as least possible" a direct result of the Veteran's military service.  This evidence was not before adjudicators when the Veteran's claims were last denied in May 1985 and November 2008, and it is not cumulative or redundant of the evidence of record at the time of those decisions.  It also relates to unestablished facts necessary to substantiate the claims for service connection for a lumbar spine disorder and a bilateral ankle disorder, and raises a reasonable possibility of substantiating the claims.  

Accordingly, the claims are reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a lumbar spine disorder (previously claimed as residuals of a back injury) is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a right ankle disorder is reopened.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a left ankle disorder is reopened.


REMAND

Initially, the Veteran has not been provided a VCAA letter for his claim under 38 U.S.C. § 1702.  Upon remand, he must be provided the appropriate duty-to-assist notice letter.

At his Board hearing, the Veteran testified that he had been treated for the disorders on appeal at the Peachford Hospital in Atlanta, Georgia (a private facility).  In an August 2011 statement, the Veteran also reported recent VA treatment at the Bath, New York, and Buffalo, New York, VA Medical Centers (VAMC).  To date, it does not appear from the available evidence that any efforts have been made to obtain the records of these recent treatments.  At his Board hearing, the Veteran also reported treatment in the 1980s at the Buffalo, New York, and Wichita, Kansas, VAMCs for the disorders on appeal.  These records are also not in the claims file and attempts to obtain the records have not been made.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Board also notes that the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Prior SSA records were obtained and associated with the Veteran's claims file in November 2008, but those records only contained a December 2007 SSA decision finding that the Veteran was not disabled.  It appears that since 2007, the Veteran has been awarded SSA disability benefits.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Finally, regarding the lumbar spine, hips, and ankles claims, the Board finds that VA examinations are needed.  In pertinent part, the Veteran checked "swollen or painful joints" and "recurrent back pain" on the September 1976 military exit Report of Medical History form.  The claims file contains two August 2010 medical opinions from the Veteran's VA treating physicians who diagnosed the Veteran with osteoarthritis (no joint specified) and hip replacements.  The opinions state that x-rays reveal osteoarthritis of varying degrees in joints.  Both VA physicians then opined that the current diagnoses were more than likely and/or "is as least possible" a direct result of the Veteran's military service.  The physicians did not review the Veteran's claims file in forming the medical opinions or provide any rationale for their opinions.  However, the opinions provide a suggestion of current diagnoses and a link to the Veteran's active military service.  Under the circumstances, the Board finds that the requirements for obtaining VA examinations and opinions have been satisfied.  Because neither has of yet been provided, further development is required.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim of entitlement to eligibility under 38 U.S.C. § 1702 for treatment of a mental illness, including psychosis. 

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMCs in Buffalo, New York, and Wichita, Kansas, since 1980.  

Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMC in Bath, New York, since August 2010.  

Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMC in Atlanta, Georgia, since August 2011.  

Follow the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file. 

3.  Ask the Veteran to provide a release for relevant records of treatment from the Peachford Hospital in Atlanta, Georgia, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application since the December 2007 SSA denial of benefits, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

5.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA spine examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the lumbar spine.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

6.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the ankles.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

7.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the hips.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


